       Case 3:18-cv-00839-HTW-LRA Document 31 Filed 08/24/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 MELVIN ALEXANDER DIAZ                                                            PLAINTIFF

 VS.                                            CIVIL ACTION N. 3:18-CV-839-HTW-LRA

 UNIT MANAGER A. SMITH,
 UNIT MANAGER C. CURRY and
 SIS TECH – C. CLARK                                                           DEFENDANTS


                ORDER ADOPTING REPORT AND RECOMMENDATION

       BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge Linda R. Anderson [Docket no. 29], which was entered on July 13, 2020.

Plaintiff did not file any objection to the Magistrate Judge’s Report and Recommendation. A

copy of the Report and Recommendation was mailed to Plaintiff at the last address he provided

to the Clerk of Court. That mail was returned as undeliverable on August 10, 2020 [doc. no.

30]. Diaz was released from custody in June 2019, Report and Recommendation [doc. no. 29

at p.1], and has failed to provide this court with a current address. Report and Recommendation

[doc. no. 29 at fn. 3].

       After examining the record evidence in this case, the Magistrate Judge recommended

that the Defendants’ Motion to Dismiss [doc. no. 27] should be granted and the Complaint

should be dismissed for failure to exhaust administrative remedies.

       This Court has reviewed the Report and Recommendation of the Magistrate Judge, as

well as the court filings and the relevant law, and concludes that the findings in the Report and

Recommendation [doc. no. 29] should be and are hereby adopted as this Court’s own. This




                                               1
      Case 3:18-cv-00839-HTW-LRA Document 31 Filed 08/24/20 Page 2 of 2




court grants Defendants’ Motion to Dismiss [doc. no. 9]. Accordingly, this court dismisses

this Complaint. A separate Final Judgment will issue on this date.

       SO ORDERED AND ADJUDGED, this the 24th day of August, 2020.


                                          s/ HENRY T. WINGATE
                                          UNITED STATES DISTRICT JUDGE




                                             2
